Citation Nr: 1517382	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  08-29 933A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to November 9, 2007, for lumbar spine degenerative disc disease with radiculopathy. 

2.  Entitlement to a rating in excess of 10 percent from January 1, 2008, to July 28, 2008, for lumbar spine degenerative disc disease with radiculopathy. 

3.  Entitlement to a rating in excess of 20 percent from July 29, 2008, to March 14, 2010, for lumbar spine degenerative disc disease with radiculopathy. 

4.  Entitlement to a rating in excess of 20 percent from July 1, 2010, to February 16, 2011, for lumbar spine degenerative disc disease with radiculopathy. 

5.  Entitlement to a rating in excess of 40 percent from February 17, 2011, to September 25, 2012, for lumbar spine degenerative disc disease.

6.  Entitlement to a rating in excess of 40 percent since November 1, 2012, for lumbar spine degenerative disc disease.

7.  Entitlement to an initial rating in excess of 20 percent for radiculopathy of the left lower extremity.

8.  Entitlement to an initial rating in excess of 10 percent prior to January 30, 2013, and a compensable rating since January 30, 2013, for radiculopathy of the right lower extremity.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU), to include temporary TDIU.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active military service from August 1991 to May 1999. 

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, on behalf of the RO in Indianapolis, Indiana.  The April 2007 rating decision denied a rating in excess of 10 percent rating for a lumbar spine disability with sciatica.  A March 2008 rating decision granted a 100 percent temporary evaluation effective from November 9, 2007, based upon the need for convalescence, and assigned a 10 percent rating from January 1, 2008.  Rating decisions in March 2010 awarded an increased 20 percent rating effective from July 29, 2008, granted a 100 percent temporary evaluation effective from March 15, 2010, and assigned a 20 percent rating from May 1, 2010.  The March 16, 2010, rating decision also denied entitlement to a TDIU.  

In August 2010, the Veteran testified before the undersigned Acting Veterans Law Judge at a hearing at the RO.  In December 2010, the Board remanded the appeal, to include the raised issue of entitlement to a TDIU, to include temporary TDIU, to the Agency of Original Jurisdiction (AOJ) for further development.  The record reflects substantial compliance with the remand.  Dyment v. West, 13 Vet. App. 141 (1999).

In the prior remand, the Board noted that the issue of entitlement to an additional temporary 100 percent rating based upon the need for convalescence following surgery on April 8, 2010, had been raised but had not been adjudicated by the AOJ.  Upon further review, the Board notes that an August 2010 rating decision granted an extension of the 100 percent temporary evaluation through June 30, 2010, based on the April 8, 2010, surgery and continued the 20 percent rating from July 1, 2010.  Thus, that issue is no longer on appeal and the affected time period has been accordingly modified.

While on remand, a January 2013 rating decision granted a 100 percent temporary evaluation effective from September 26, 2012, and continued the 20 percent rating from November 1, 2012.  A June 2013 rating decision granted an increased 40 percent rating for lumbar spine degenerative disc disease effective from February 17, 2011, continuing on November 1, 2012, after the 100 percent temporary evaluation.  The June 2013 rating decision also granted a separate 20 percent rating for radiculopathy of the left lower extremity effective from February 17, 2011, and a separate rating for radiculopathy of the right lower extremity, assigning a 10 percent rating effective from February 17, 2011, and a noncompensable rating from January 30, 2013.  Although the Veteran has not expressed disagreement with the separate ratings for the radiculopathy of the lower extremities, as those disabilities are part of the lumbar spine disability on appeal, the issues with respect to the evaluations of those disabilities are before the Board.

In a December 2014 letter, the Board advised the Veteran that the record indicated that his representative has withdrawn representation and that he may represent himself or appoint a new representative.  The Board further informed the Veteran that if he or his new representative does not reply within 30 days of the date of the letter, then the Board will assume the Veteran wishes to remain unrepresented.  No reply has been received.


FINDINGS OF FACT

1.  Prior to November 9, 2007, the lumbar spine degenerative disc disease with radiculopathy had not been manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or by incapacitating episodes. 

2.  From January 1, 2008, to July 28, 2008, the lumbar spine degenerative disc disease with radiculopathy had not been manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or by incapacitating episodes. 

3.  From July 29, 2008, to March 14, 2010, the lumbar spine degenerative disc disease with radiculopathy had not been manifested by forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine; or by incapacitating episodes. 

4.  From July 1, 2010, to February 16, 2011, the lumbar spine degenerative disc disease with radiculopathy had not been manifested by forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine; or by incapacitating episodes. 

5.  From February 17, 2011, to September 25, 2012, the lumbar spine degenerative disc disease had not been manifested by unfavorable ankylosis of the entire thoracolumbar spine or by incapacitating episodes having a total duration of at least 6 weeks during any 12-month period.

6.  Since November 1, 2012, the lumbar spine degenerative disc disease has not been manifested by unfavorable ankylosis of the entire thoracolumbar spine or by incapacitating episodes.

7.  Radiculopathy of the left lower extremity has been manifested by at most moderate incomplete paralysis of the sciatic nerve.

8.  Prior to January 30, 2013, radiculopathy of the right lower extremity more nearly approximated mild incomplete paralysis of the sciatic nerve.

9.  Since January 30, 2013, radiculopathy of the right lower extremity has been asymptomatic.

10.  The Veteran is service-connected for lumbar spine degenerative disc disease (rated at 40 percent), adjustment disorder (rated at 30 percent), radiculopathy of the left lower extremity (rated at 20 percent), and radiculopathy of the right lower extremity (rated at 0 percent), for a combined evaluation of 70 percent.

11.  The Veteran's service-connected disabilities, alone, did not preclude him from securing or following a substantially gainful occupation at any time during the rating period.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent prior to November 9, 2007, for lumbar spine degenerative disc disease with radiculopathy are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Codes 5237, 5242 (2014).  

2.  The criteria for a rating in excess of 10 percent from January 1, 2008, to July 28, 2008, for lumbar spine degenerative disc disease with radiculopathy are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Codes 5237, 5242 (2014).  

3.  The criteria for a rating in excess of 20 percent from July 29, 2008, to March 14, 2010, for lumbar spine degenerative disc disease with radiculopathy are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Codes 5237, 5242 (2014).  

4.  The criteria for a rating in excess of 20 percent from July 1, 2010, to February 16, 2011, for lumbar spine degenerative disc disease with radiculopathy are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Codes 5237, 5242 (2014).  

5.  The criteria for a rating in excess of 40 percent from February 17, 2011, to September 25, 2012, for lumbar spine degenerative disc disease are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Codes 5237, 5242 (2014).  

6.  The criteria for a rating in excess of 40 percent since November 1, 2012, for lumbar spine degenerative disc disease are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Codes 5237, 5242 (2014).  

7.  The criteria for an initial rating in excess of 20 percent for radiculopathy of the left lower extremity are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2014).  

8.  The criteria for an initial rating in excess of 10 percent prior to January 30, 2013, and a compensable rating since January 30, 2013, for radiculopathy of the right lower extremity are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2014).  

9.  The criteria for a TDIU, to include submission for extra-schedular consideration under 38 C.F.R. § 4.16(b), are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  Proper notice must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In a claim for increase, the duty to notify requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

In this case, neither the Veteran nor representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  A January 2007 letter notified the Veteran of the criteria for establishing an increased rating, the evidence required in that regard, and his and VA's respective duties for obtaining evidence.  The letter also notified the Veteran of how VA determines disability ratings and effective dates.  Thus, the letter addressed all notice elements and predated the initial adjudication by the RO in April 2007.  A February 2010 letter notified the Veteran of the criteria for establishing a TDIU, the evidence required, his and VA's duties for obtaining evidence, and how VA determines disability ratings and effective dates.  Thus, the letter addressed all notice elements and predated the initial adjudication by the RO in March 2010.  

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service medical records and pertinent treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  When VA provides an examination or obtains an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service medical records, and post-service reports of VA treatment and examination.  The Veteran's statements in support of the claims are of record.  The Board has carefully reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claims.  

VA provided the Veteran with numerous examinations to determine the nature and severity of his low back disability.  The Board finds the examination reports to be thorough and adequate upon which to base a decision on the claim.  The examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information needed to evaluate the disabilities under the applicable rating criteria.  The Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The Board has been directed to consider only those factors contained wholly in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  However, the Board has been advised to consider factors outside the specific rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

A veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When the veteran has disagreed with the initial rating assigned, evaluation of the medical evidence since the effective date of service connection and consideration of the appropriateness of "staged" ratings (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119 (1999).  When the veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  Powell v. West, 13 Vet. App. 31 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis below is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.

Based on the submission of medical evidence, VA inferred a claim for an increased rating for the Veteran's lumbar spine disability on October 30, 2006.  The Veteran's lumbar spine degenerative disc disease with radiculopathy has been rated under Diagnostic Code 5242-5237, 38 C.F.R. § 4.71a (2014).  His disability has been evaluated as residuals under Diagnostic Code 5237 for a lumbosacral strain.  38 C.F.R. § 4.27 (2014).

Under the General Rating Formula for Diseases and Injuries of the Spine, a 100 percent rating is warranted for unfavorable ankylosis of the entire spine; 50 percent is warranted for unfavorable ankylosis of the entire thoracolumbar spine; 40 percent is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine; and 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a (2014).

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (5), 38 C.F.R. § 4.71a (2014).  

Under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, a 60 percent rating is warranted where incapacitating episodes have a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest and treatment prescribed by a physician.  38 C.F.R. § 4.71a (2014).

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Plate V, 38 C.F.R. § 4.71a (2014).  

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The terms mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2014).  Use of such descriptive terms by medical examiners, although an element of the evidence to be considered by the Board, is not dispositive of an issue.

Under Diagnostic Code 8520 for sciatic nerve disability, a 10 percent rating is warranted for mild incomplete paralysis, 20 percent for moderate incomplete paralysis, 40 percent for moderately severe incomplete paralysis, 60 percent for severe incomplete paralysis with marked muscular atrophy, and 80 percent for complete paralysis where the foot dangles and drops, with no active movement possible of muscles below the knee and flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a (2014).  

Prior to November 9, 2007, the lumbar spine degenerative disc disease with radiculopathy has been rated at 10 percent.  During a January 2007 VA spine examination, the Veteran complained of low back pain radiating to the left hip but no numbness.  The Veteran reported no interference with daily activities but noted that lifting, bending, and prolonged sitting caused flare-ups of pain.  Examination found a normal gait and no muscle spasms.  Range of motion studies found forward flexion of the thoracolumbar spine to 75 degrees, extension to 15 degrees, left and right lateral flexion to 30 degrees, and left and right lateral rotation to 30 degrees.  After repetitive motion, there was 5 degrees of loss in flexion and extension.  Sensory and reflex examinations were normal.  

VA treatment records show complaints of low back pain radiating to the legs.  A February 2007 emergency department note shows complaints of a flare-up of low back pain with muscle spasms.  The Veteran was discharged that same day.  A March 2007 treatment note shows a normal gait with no abnormal spinal contour, normal motor and neurological findings, and forward flexion to 75 degrees and extension reportedly to 50 degrees, both unchanged after repetition [The Board observes that extension was mistyped and was likely 5 or 15 degrees].  A July 2007 treatment note shows complaints of low back pain radiating to the legs but no weakness or numbness.  A December 2007 neurology note shows complaints of low back pain radiating to the legs but normal sensory, motor, and reflex findings.  

Given the above, the Veteran's disability had not been manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  While there was evidence of muscle spasms, there was no evidence of an abnormal gait or abnormal spinal contour.  Thus, a higher rating based on limitation of motion is not warranted.  As there was no evidence of incapacitating episodes, a higher rating based on those criteria is not warranted.  While there are complaints of pain radiating to the legs, there is no evidence of abnormal sensory, motor, or reflex findings to warrant a separate rating for radiculopathy.  Accordingly, a rating in excess of 10 percent prior to November 9, 2007, for lumbar spine degenerative disc disease with radiculopathy is not warranted.

From January 1, 2008, to July 28, 2008, the lumbar spine degenerative disc disease with radiculopathy remained rated at 10 percent.  VA treatment records show complaints of low back pain radiating to the legs but no range of motion findings or evidence of an abnormal gait or spinal contour, and no indication of incapacitating episodes.  Thus, a higher rating is not warranted based on limitation of motion or incapacitating episodes.  While there are complaints of pain radiating to the legs, there is no indication of abnormal sensory, motor, or reflex findings to warrant a separate rating for radiculopathy.  Accordingly, a rating in excess of 10 percent from January 1, 2008, to July 28, 2008, for lumbar spine degenerative disc disease with radiculopathy is not warranted.

From July 29, 2008, to March 14, 2010, the lumbar spine degenerative disc disease with radiculopathy has been rated at 20 percent.  VA treatment records show complaints of low back pain radiating to the legs.  A July 29, 2008, neurosurgery consults note shows complaints of increasing low back pain radiating to the left leg but normal sensory, motor, and reflex examinations.  An April 2009 pain clinic note shows that sensory, motor, and reflex examinations of the lower extremities were normal.  An August 2009 pain clinic note shows the Veteran was staying active, mowing the lawn and playing basketball.  A November 2009 physical therapy note shows that examination found no significant limitation of motion of the spine and normal lower extremities.

A January 2010 VA spine examination found forward flexion of the thoracolumbar spine to 55 degrees that reduced to 35 degrees after repetitive motion.  The Veteran denied incapacitating episodes.  The Veteran complained of numbness, paresthesias, and weakness of the lower extremities, but sensory, motor, and reflex examinations were normal.  A peripheral nerves examination found normal sensation in the lower extremities, and an EMG showed no evidence of lumbar radiculopathy.

Given the above, the Veteran's disability had not been manifested by forward flexion of the thoracolumbar spine to 30 degrees or less.  Although reduced, as he had some range of motion of the thoracolumbar spine, he did not have ankylosis of the entire thoracolumbar spine.  Thus, a higher rating based on limitation of motion is not warranted.  As there was no evidence of incapacitating episodes, a higher rating based on those criteria is also not warranted.  While there are complaints of pain radiating to the legs, there is no evidence of abnormal sensory, motor, or reflex findings to warrant a separate rating for radiculopathy.  Accordingly, a rating in excess of 20 percent from July 29, 2008, to March 14, 2010, for lumbar spine degenerative disc disease with radiculopathy is not warranted.

From July 1, 2010, to February 16, 2011, the lumbar spine degenerative disc disease with radiculopathy remained rated at 20 percent.  VA treatment records show complaints of low back pain radiating to the legs but no indication that forward flexion of the thoracolumbar spine was limited to 30 degrees or less or that there was ankylosis of the entire thoracolumbar spine.  There was no indication of incapacitating episodes.  Thus, a higher rating is not warranted based on limitation of motion or incapacitating episodes.  While there are complaints of pain radiating to the legs, there is no indication of abnormal sensory, motor, or reflex findings to warrant a separate rating for radiculopathy.  Accordingly, a rating in excess of 20 percent from July 1, 2010, to February 16, 2011, for lumbar spine degenerative disc disease with radiculopathy is not warranted.

From February 17, 2011, to September 25, 2012, the lumbar spine degenerative disc disease has been rated at 40 percent.  As will be seen below, effective from February 17, 2011, the radiculopathy has been assigned separate ratings.  As such, the Board has accordingly recharacterized the lumbar spine disability.

As the Veteran is in receipt of a 40 percent schedular rating, the only basis for a higher rating under the General Rating Formula for Diseases and Injuries of the Spine is if there is evidence of unfavorable ankylosis.  Johnston v. Brown, 10 Vet. App. 80 (1997) (if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable).  In this case, the record fails to show that the Veteran's disability had been manifested by unfavorable ankylosis of the entire thoracolumbar spine.  The February 17, 2011, VA examination found that the Veteran maintains some, albeit reduced, range of motion of the thoracolumbar spine.  There is no objective evidence of record that shows that he had unfavorable ankylosis of the entire thoracolumbar spine.  

The record also fails to show that the Veteran's disability had been manifested by incapacitating episodes having a total duration of at least 6 weeks during any 12-month period between February 2011 and September 2012.  While the February 2011 examiner indicated that the Veteran had three to four incapacitating episodes during the past 12-month period, the examiner merely noted the Veteran's report of being seen in the emergency department three to four times per year for severe pain.  There is no indication that those visits to the emergency department resulted in bed rest and treatment prescribed by a physician.  The few emergency department notes of record show that the Veteran was discharged that same day.  Even if each visit resulted in a week of physician prescribed bed rest and treatment, that still would not amount to the required 6 weeks of incapacitating episodes for a higher 60 percent rating.  Thus, a higher rating is not warranted based on incapacitating episodes.  Accordingly, a rating in excess of 40 percent from February 17, 2011, to September 25, 2012, for lumbar spine degenerative disc disease is not warranted.

Since November 1, 2012, the lumbar spine degenerative disc disease remained rated at 40 percent.  As noted above, the only basis for a rating in excess of 40 percent under the General Rating Formula for Diseases and Injuries of the Spine is evidence of unfavorable ankylosis.  Again, the record fails to show that the Veteran's disability has been manifested by unfavorable ankylosis of the entire thoracolumbar spine.  While the January 2013 VA examination found that the Veteran has severely reduced range of motion, including 0 degrees of forward flexion and 5 degrees of extension, he still maintains some range of motion.  Even if the Board were to find that his disability is comparable to ankylosis, without evidence of difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching, the Board would be unable to find that his disability is reflective of unfavorable ankylosis of the entire thoracolumbar spine.  Note (5), 38 C.F.R. § 4.71a (2014).  

The record also fails to show that the Veteran's disability has been manifested by incapacitating episodes having a total duration of at least 6 weeks during any 12-month period since November 1, 2012.  The January 2013 VA examination report shows the Veteran has had no incapacitating episodes during the past 12-month period.  Thus, a higher rating is not warranted based on incapacitating episodes.  Accordingly, a rating in excess of 40 percent since November 1, 2012, for lumbar spine degenerative disc disease is not warranted.

Radiculopathy of the left lower extremity has been rated at 20 percent from February 17, 2011, under Diagnostic Code 8520.  38 C.F.R. § 4.124a (2014).  During the February 17, 2011, VA examination, the Veteran complained of numbness, paresthesias, and weakness of the lower extremities.  Knee reflex was normal at 2+, ankle reflex was decreased at 1+, and plantar reflex was normal.  There was decreased vibration sense at the ankle, normal position and pain sense, decreased light touch sense at the toes, and no dysesthesias.  Motor examination was normal except for decreased great toe extension of 1/5.  The examiner noted that due to the distribution of pain and marked decreased strength of great toe extension, there was moderately severe radiculopathy.

The January 30, 2013, VA examination found normal hip strength but 4/5 strength at the knee, ankle, and great toe.  There was no atrophy.  Reflexes were decreased at 1+ at the knee and ankle.  There was normal sensation throughout the left lower extremity.  The examiner noted severe intermittent pain, mild paresthesias and/or dysesthesias, but no numbness or constant pain.  The examiner described the radiculopathy as mild.

While the February 2011 examiner described the radiculopathy of the left lower extremity as moderately severe, the Board observes that the Veteran's radiculopathy may be evaluated at most as moderate incomplete paralysis.  Peripheral neuralgia characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124 (2014).  The Board notes that peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, may be evaluated as severe incomplete paralysis.  38 C.F.R. § 4.123 (2014).  However, given the findings in this case, the Board finds that the Veteran's disability more nearly approximates peripheral neuralgia as there is no loss of reflexes, muscle atrophy, or constant pain.  Thus, the Veteran's disability warrants at most a 20 percent rating for moderate incomplete paralysis of the sciatic nerve.  Accordingly, a rating in excess of 20 percent for radiculopathy of the left lower extremity is not warranted.

Radiculopathy of the right lower extremity has been rated at 10 percent from February 17, 2011, and 0 percent (noncompensable) from January 30, 2013, under Diagnostic Code 8520.  38 C.F.R. § 4.124a (2014).  During the February 17, 2011, VA examination, the Veteran complained of numbness, paresthesias, and weakness of the lower extremities.  Reflex and sensory examinations were normal with no dysesthesias.  Motor examination was normal except for decreased great toe extension of 1/5.  The examiner noted that due to the distribution of pain and marked decreased strength of great toe extension, there was moderately severe radiculopathy.

While the examiner described the radiculopathy of the right lower extremity as moderately severe, the Board again observes that the Veteran's radiculopathy may be evaluated at most as moderate incomplete paralysis.  38 C.F.R. § 4.124 (2014).  However, the Board finds that the Veteran's disability is not reflective of moderate incomplete paralysis.  The only abnormality was decreased great toe extension.  While the Board appreciates the examiner's opinion of the severity of the disability, the majority of the motor findings were normal and all reflex and sensory findings were normal.  Thus, the Board finds that the Veteran's disability more nearly approximated mild incomplete paralysis of the sciatic nerve.  Accordingly, a rating in excess of 10 percent for radiculopathy of the right lower extremity prior to January 30, 2013, is not warranted.

During the January 30, 2013, VA examination, while the Veteran complained of pain shooting down the left leg, he did not complain of any pain radiating to the right leg.  Examination found normal strength, reflexes, and sensation throughout the right lower extremity with no atrophy.  The examiner noted no constant or intermittent pain, paresthesias and/or dysesthesias, or numbness.  The examiner indicated there was no radiculopathy of the right lower extremity.  Given the lack of complaints and entirely normal findings on examination, the Board finds that the Veteran's disability has been asymptomatic since January 30, 2013.  Accordingly, a compensable rating for radiculopathy of the right lower extremity from January 30, 2013, is not warranted.

In conclusion, increased ratings are not warranted at any time during the rating period.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In exceptional cases where the schedular ratings are found to be inadequate, an extra-schedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be approved provided the case presents such an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014).

There is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate the Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extra-schedular rating.  38 C.F.R. § 3.321 (2014); Thun v. Peake, 22 Vet. App. 111 (2008).

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this case, the schedular evaluations are adequate.  Evaluations in excess of those assigned are provided for certain manifestations of the Veteran's service-connected lumbar spine disability and associated radiculopathy of the lower extremities, but the medical evidence reflects that those manifestations are not present in this case.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities.  The primary symptomatology of the lumbar spine disability is pain and the resulting functional impairment, to include limitation of motion, which is contemplated by the current schedular criteria.  The main symptoms of the radiculopathy are pain, numbness, and weakness, which are contemplated by the current schedular criteria.  

No unusual or exceptional disability picture is shown by the record.  To the extent the Veteran's service-connected disabilities cause occupational impairment, that impairment has been adequately compensated by the current schedular ratings.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  38 C.F.R. §§ 3.321(a) , 4.1 (2014).  The degrees of disability specified are generally considered adequate to compensate for considerable loss of working time from exacerbations or any illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2014); Van Hoose v. Brown, 4 Vet. App. 361 (1993) (disability rating itself is recognition that industrial capabilities are impaired).  In fact, a May 2013 report noted the Veteran was working full-time performing clerical work and indicates reasonable employment accommodations had been provided.  There is no objective or subjective disability symptom or manifestation that is not encompassed by the assigned evaluations.  There is also no indication that the evaluations of the Veteran's individual disabilities fail to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  As the rating schedule is adequate to evaluate the Veteran's disabilities, the Board need not consider whether there is an exceptional or unusual disability picture, and a referral for extra-schedular consideration is not in order.


TDIU

In a November 2009 informal claim for a TDIU, the Veteran indicated that his service-connected lumbar spine disability and associated radiculopathy prevent him from securing or following any substantially gainful occupation.  

On a February 2013 formal claim for a TDIU, the Veteran reported working in an office since 2003, missing 40 days of work due to his lumbar spine disability and associated radiculopathy.  He stated that he last worked full-time, and became too disabled to work, in March 2004.  He reported completing college and earning another bachelor's degree since becoming too disabled to work.  He indicated that pain in his back and legs prevents him from doing his job, that he had to take a lot of time off from work due to the pain, and that his work until June 2012 was not substantially gainful employment as it was performed in a sheltered workshop environment.

In a statement accompanying the formal claim for a TDIU, the Veteran reported participating in VA's Vocational Rehabilitation and Education program from March 4, 2004, to June 15, 2012.  He asserted that the program qualifies as a sheltered workshop and amounts to less than substantially gainful employment.  He noted that he was placed as a volunteer at a VA medical facility working only 30 hours per week doing clerical work.  He requested a TDIU for that entire time period.

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2014).

Marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a) (2014).  

The Veteran is service-connected for lumbar spine degenerative disc disease (rated at 40 percent), adjustment disorder (rated at 30 percent), radiculopathy of the left lower extremity (rated at 20 percent), and radiculopathy of the right lower extremity (rated at 0 percent), for a combined evaluation of 70 percent.  All of his service-connected disabilities stem from a lumbar spine injury and thus comprise a single disability ratable at 70 percent.  38 C.F.R. § 4.16 (2014).  Therefore, the Veteran meets the percentage standards of 38 C.F.R. § 4.16(a).  The remaining question is whether his service-connected disabilities prevent him from securing or following a substantially gainful occupation.

The Board notes that the Veteran did not meet the percentage standards of 38 C.F.R. § 4.16(a) prior to February 17, 2011.  Pursuant to 38 C.F.R. § 4.16(b), Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Such cases should be submitted to the Director of the Compensation and Pension Service for extra-schedular consideration when a Veteran is unemployable by reason of service-connected disabilities, but fails to meet the percentage standards of 38 C.F.R. § 4.16(a).  In such a submission, there should be a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue. 

While the Board does not have the authority to grant a TDIU on an extra-schedular basis in the first instance, the Board may decide whether the case should be referred to the Director of the Compensation and Pension Service for consideration of an extra-schedular rating.  38 C.F.R. § 4.16(b) (2014).  However, the question that must be answered remains whether the Veteran's service-connected disabilities, either alone or in the aggregate, prevent him from securing or following a substantially gainful occupation.

VA is charged with finding facts and applying the appropriate legal standards, including using its judgment to determine whether the § 4.16 standard has been met, and may not delegate this duty.  Geib v. Shinseki, 733 F.3d 1350 (Fed.Cir.2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner." (citing 38 U.S.C.A. § 5103A(d)(1) and 38 C.F.R. § 4.16(a)).

Based upon the need for convalescence following surgical treatment for the Veteran's lumbar spine disability, 100 percent temporary evaluations have been assigned from November 9, 2007, to December 31, 2007, from March 15, 2010, to June 30, 2010, and from September 26, 2012, to October 31, 2012.  Thus, entitlement to a TDIU need not be addressed during those time periods.

While the Veteran may not have worked full-time from March 2004 to June 2011, the record fails to show that his service-connected disabilities prevented him from securing or following a substantially gainful employment.  A February 2004 letter from a VA physician reflects that the Veteran was being treated for back pain and would be able to perform a job that does not involve heavy lifting.  Another February 2004 letter from a VA physician reflects that the Veteran should not lift anything more than 25 pounds at work.

An April 2004 VA vocational rehabilitation note shows that the Veteran was an appropriate candidate for formal training and a business major was recommended.  The note also shows that he attended physical therapy for his low back but preferred his own workout program of running three times per week, 10 to 15 minutes each.  During an August 2004 VA examination, the Veteran reported working 40 hours per week as a maintenance man and also working in maintenance with reserve service.

An October 2005 VA vocational rehabilitation note shows that the Veteran was attending school full-time, working as a work-study student, and thinking of finding another job outside of work-study to help with finances.  The note also shows that he was performing well at the work-study job, and that he had intermittent low back pain after exertion.

A January 2007 VA examination report reflects that the Veteran was a student at the time and reported no interference with daily activities.  A January 2008 VA vocational rehabilitation note shows that the Veteran was attending school full-time and recent surgery in the fall helped with the back pain but he still had pain with moving and walking, carrying books, and other physical activity.

A June 2008 VA vocational rehabilitation notes indicates that the Veteran's service-connected disabilities were not interfering with his training.  An August 2009 VA treatment record shows that the Veteran finished school, was looking for work, and was staying active, mowing the lawn and playing basketball.

A September 2009 VA medical record shows that the Veteran was unable to work at that time due to his lumbar spine disability and was undergoing further evaluation by the pain clinic with possible back surgery.  A January 2010 VA examination report reflects that the Veteran was unemployed but recently graduated from college in 2009.  A January 2010 VA medical record, authored by the physician who wrote the September 2009 VA medical record, shows that the Veteran was unable to return to work at that time due to his lumbar spine disability and was undergoing further treatment with plans for surgery.

An April 2010 VA vocational rehabilitation note reflects that the Veteran was able to obtain at least part-time work at that time as long as duties do not involve lifting and repetitive bending, stooping, or twisting.  A November 2010 VA vocational rehabilitation note shows that the Veteran's physician had approved his return to work with restrictions of no bending or repetitive motion. 

A February 2011 VA examination report reflects the opinion that the Veteran's lumbar spine disability rendered him unable to perform physical work but not sedentary work.  The examiner noted that the Veteran has a long history of low back pain with radiculopathy that has required surgical treatment.  The examiner noted that the Veteran went back to school and was working as a volunteer clerk.  The examiner stated that it was impossible to determine during which specific periods of time the Veteran was unable to work since 2003.  The examiner stated that it is as likely as not that the Veteran has been unemployable since 2003 but it was impossible to pinpoint specifically defined periods other than the periods of convalescence following surgery.  

A January 2013 VA examination report reflects that the Veteran cannot lift or carry but is able to stand for 10 to 15 minutes, sit for 20 minutes before needing to change position, and use a keyboard.  April 2013 correspondence shows that the Veteran was ready to seek employment in April 2010 but when he had not found a job by January 2011 he began working as a non-paid volunteer at a VA medical center working 32 hours per week to gain experience, and that he found permanent full-time work in June 2011.  A May 2013 report of employment shows that the Veteran has been working full-time since June 2011 performing clerical work and has been provided a chair and footstool as accommodation for his disabilities.

Based upon a comprehensive review of all the evidence of record, the Board acknowledges that the Veteran's service-connected disabilities, particularly the lumbar spine disability with associated radiculopathy, may have significantly impaired his ability to work in a physically demanding occupation.  The Board finds, however, that the service-connected disabilities are not shown to have rendered him unable to secure or follow a substantially gainful occupation.  He was able to complete a business degree while maintaining employment as a work-study student, at which he performed well, and then work 32 hours per week as a volunteer prior to obtaining permanent full-time paid work.  

Vocational rehabilitation notes indicate that the Veteran obtained a bachelor's degree, performed well at his work-study job, and had become employable despite his service-connected disabilities.  In October 2005, he was even thinking of finding another job outside of work-study, further indicating his ability to secure and follow a substantially gainful occupation.  In June 2008, it was noted that his service-connected disabilities were not interfering with his training.  In April 2010, it was noted that he was able to obtain at least part-time work as long as duties did not involve lifting and repetitive bending, stooping, or twisting.  As of June 2011, he had been working full-time with minor employer concessions that do not demonstrate marked interference with employment.  

In terms of the medical evidence, February 2004 letters from VA physicians show that the Veteran would be able to perform a job that does not involve heavy lifting, a January 2007 VA examination report reflects no interference with daily activities due to service-connected disabilities, and a February 2011 VA examination report shows that the lumbar spine disability would not preclude sedentary work.  Overall, the evidence does not demonstrate marked interference with employment.  

The Board notes that a VA physician stated in September 2009 and January 2010 that the Veteran was unable to work at those times due to his service-connected lumbar spine disability and was undergoing further treatment with plans for surgery.  In that regard, the Veteran underwent surgery on March 15, 2010, and has been assigned a temporary total evaluation from that date through June 30, 2010.  However, the objective medical evidence during those times does not support the physician's statements as to unemployability.  Specifically, the Board notes that an August 2009 pain clinic note shows the Veteran was staying active, mowing the lawn and playing basketball, and a November 2009 physical therapy note shows no significant limitation of motion of the spine and normal lower extremities.  While a January 2010 VA examination found reduced forward flexion of the thoracolumbar, the Veteran denied incapacitating episodes and sensory, motor, and reflex examinations were normal.  Moreover, other medical opinions dated prior to and since the September 2009 and January 2010 opinions found only that the Veteran was precluded from engaging in physical work involving heavy lifting.  As such, the physician's September 2009 and January 2010 statements that the Veteran was unable to work at those times are found to be of little probative value.  

The Board also notes the February 2011 VA examiner's statement that it is as likely as not that the Veteran has been unemployable since 2003.  However, the examiner also stated that it was impossible to determine during which specific periods of time the Veteran was unable to work other than the periods of convalescence following surgery.  Thus, the examiner's statement that the Veteran has been unemployable since 2003 is of little probative value compared to the other medical opinions as well as the objective evidence of record.  

The Board also notes the Veteran's contention that the jobs he held through the work-study program and VA's Vocational Rehabilitation and Education program were in a sheltered workshop.  However, there is no indication that the work-study job was in a sheltered workshop, and the Board finds the provided accommodations of a chair and footstool do not indicate a sheltered workshop.  While he may have received VA assistance in findings those jobs, there is no objective evidence that those jobs were in a sheltered workshop as contemplated by 38 C.F.R. § 4.16(a).  As the record stands, the Veteran was able to attend school full-time while maintaining a part-time job and then found a permanent full-time job.  

In summary, the Board finds that the Veteran's service-connected disabilities did not prevent him from securing or following a substantially gainful occupation at any time during the rating period.  As such, he does not meet the criteria for a TDIU.  Moreover, without evidence of marked interference with employment, there is no basis for referral of this case for extra-schedular consideration.  Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

A rating in excess of 10 percent prior to November 9, 2007, for lumbar spine degenerative disc disease with radiculopathy is denied.

A rating in excess of 10 percent from January 1, 2008, to July 28, 2008, for lumbar spine degenerative disc disease with radiculopathy is denied.

A rating in excess of 20 percent from July 29, 2008, to March 14, 2010, for lumbar spine degenerative disc disease with radiculopathy is denied.

A rating in excess of 20 percent from July 1, 2010, to February 16, 2011, for lumbar spine degenerative disc disease with radiculopathy is denied.

A rating in excess of 40 percent from February 17, 2011, to September 25, 2012, for lumbar spine degenerative disc disease is denied.

A rating in excess of 40 percent since November 1, 2012, for lumbar spine degenerative disc disease is denied.

An initial rating in excess of 20 percent for radiculopathy of the left lower extremity is denied.

An initial rating in excess of 10 percent prior to January 30, 2013, and a compensable rating since January 30, 2013, for radiculopathy of the right lower extremity is denied.

A TDIU, to include temporary TDIU, is denied.



____________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


